 



Exhibit 10.5.1
FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT
     This First Amendment to the Employment Agreement (“Amendment”) is made
effective December 31, 2007, by and between DSW Inc., an Ohio corporation (the
“Company”), and Kevin M. Lonergan (the “Executive”);
     WHEREAS, the Company and the Executive are parties to that certain
Employment Agreement effective December 1, 2005 (the “Employment Agreement”);
     WHEREAS, the Company and the Executive have agreed to amend certain
provisions of the Employment Agreement;
     NOW, THEREFORE, the parties hereto, in consideration of the mutual
covenants herein contained, and intending to be legally bound hereby, agree as
follows:
1. Section 2.01 of the Employment Agreement is hereby amended by replacing
“position to be held by Peter Horvath (title not yet known) (hereinafter
referred to as “Horvath Position”)” in the first sentence with the following:
“President”.
2. Section 2.01 of the Employment Agreement is hereby amended by replacing
“Horvath Position” in the second sentence with the following: “President”.
3. Section 2.01 of the Employment Agreement is hereby amended by deleting the
third sentence in its entirety.
4. Section 3.01 of the Employment Agreement is hereby amended by replacing
“$500,000” in the first sentence with the following: “$537,500”.
5. Section 3.05 of the Employment Agreement is hereby amended by replacing
“Horvath Position” with the following: “President”.
6. Section 3.06 of the Employment Agreement is hereby amended by inserting the
following sentence after the last sentence: “Reimbursement of expenses in one
year will not affect the amount of expenses that may be reimbursed in a later
year.”.
7. Section 3.08 of the Employment Agreement is hereby amended by deleting
Section 3.08 in its entirety.
8. Section 3.09 of the Employment Agreement is hereby amended by replacing
“3.09” with the following: “3.08”.
9. Section 4.01[3][b][ii] of the Employment Agreement is hereby amended by
replacing “Horvath Position” with the following: “President”.

 



--------------------------------------------------------------------------------



 



10. Section 4.02[2] of the Employment Agreement is hereby amended by replacing
“Vice President” in the last sentence with the following: “Senior Vice
President”.
11. Section 4.06[2] of the Employment Agreement is hereby amended by replacing
“Executive Vice President” in the last sentence with the following: “Senior Vice
President”.
12. Section 4.06[3] of the Employment Agreement is hereby amended by replacing
“Executive Vice President” in the last sentence with the following: “Senior Vice
President”.
13. Section 4.09 of the Employment Agreement is hereby amended by replacing
“Horvath Position” with the following: “President”.
14. Section 5.01 of the Employment Agreement is hereby amended by replacing
subsection [1] in its entirety with the following: “[1] Method of Payment. If
the amount of any installment payments is or becomes less than or equal to the
applicable dollar amount under Section 402(g)(1)(B) of the Internal Revenue Code
of 1986, the Company may elect to pay such remaining installments as a lump
sum.”.
15. Section 5.06 of the Employment Agreement is hereby amended by inserting in
the second sentence following the clause “Section 5.04[6]” and immediately
before the “,” the following: “and Section 10.09”.
16. Section 5.06 of the Employment Agreement is hereby amended by replacing
subsection [1][b] with the following: “[b] If termination occurs on or after
January, 2008 fiscal year end: For 12 months beginning on the date of
Involuntary Termination Without Cause, the Company will continue to pay the
Executive’s Base Salary at the rate in effect on the effective date of
Involuntary Termination Without Cause. If such amount exceeds two times the
annual compensation limit prescribed by Section 401(a)(17) of the Internal
Revenue Code of 1986 (the “Involuntary Termination Limit”), then the Company
will pay the severance obligation described in this Section 5.06[1] in two
payment streams. The first payment stream will be equal to the Involuntary
Termination Limit, and the Company will pay this amount in 12 monthly
installments beginning on the date of Involuntary Termination Without Cause. The
amount of the second payment stream will equal the amount in excess of the
Involuntary Termination Limit. The Company will pay this amount in six monthly
installments beginning on the date that is six months after the date of the
Executive’s Involuntary Termination Without Cause.”.
17. Section 6.01 of the Employment Agreement is hereby amended by replacing
“Vice President” in the last sentence with the following: “Senior Vice
President”.
18. The Employment Agreement is hereby amended by deleting Section 10.05 in its
entirety.
19. Section 10.06 of the Employment Agreement is hereby amended by replacing
“10.06” with the following: “10.05”.
20. Section 10.07 of the Employment Agreement is hereby amended by replacing
“10.07” with the following: “10.06”.

 



--------------------------------------------------------------------------------



 



21. Section 10.08 of the Employment Agreement is hereby amended by replacing
“10.08” with the following: “10.07”.
22. Section 10.09 of the Employment Agreement is hereby amended by replacing
“10.09” with the following: “10.08”.
23. The Employment Agreement is hereby amended by inserting immediately after
Section 10.08 the following: “10.09 IRC Section 409A Compliance. The parties
will administer this Agreement in a good faith attempt to avoid imposition on
Executive of penalties under Section 409A of the Internal Revenue Code of 1986
and the guidance promulgated thereunder. If Executive is a “specified employee”
as defined under Section 409A, and to the extent any payments under this
Agreement are otherwise payable in the period beginning with the termination
date and ending six months after the termination date and would subject
Executive to penalties under Section 409A, such payments will be delayed,
aggregated, and paid as soon as practicable after the date that is six months
after the date of termination.”.
24. Except as specifically amended by the provisions of this Amendment, all
terms of the Employment Agreement are unmodified and remain in full force and
effect.
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

             
 
           
/s/ Kevin M. Lonergan
 
    By:  /s/ Kathleen C. Maurer
 
   
KEVIN M. LONERGAN
      Kathleen C. Maurer    
Execution Date:
      DSW Inc.    
 
      Execution Date:    

 